Citation Nr: 1703911	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  09-27 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1976 to May 1980.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 decision by the RO in Huntington, West Virginia, which, in pertinent part, denied service connection for an acquired psychiatric disorder, to include PTSD.

This case was previously before the Board in April 2012, June 2014, and November 2015, at which time the Board remanded this appeal to the Agency of Original Jurisdiction (AOJ) for additional development.  This case was subsequently returned to the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, as there has not been substantial compliance with the remand directives, the appeal must be remanded again.  Stegall v. West, 11 Vet. App. 268 (1998).

Governing case law provides that VA compensation benefits may only be awarded to an applicant who has disability existing on the date of application, not for past disability.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997)).  However, this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection, even though the disability resolves prior to VA's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In this case, medical records during the pendency of the appeal (i.e., since January 2008, the date of the Veteran's claim of service connection for an acquired psychiatric disorder) reflect that the Veteran was treated by VA medical providers for a psychiatric disorder, including inpatient hospitalization, and diagnosed with depression and depressive disorder not otherwise specified (NOS).  See VA medical records dated in May 2007, December 2007, January 2008 and November 2008.  Earlier records also reflect treatment for depression.  See March 2004 VA outpatient treatment records.  A report of a January 2008 VA mental health evaluation reflects that the Veteran reported that he began to drink heavily during service and also smoked marijuana.  He said he started taking drugs as he got out of the Air Force and continued to drink alcohol.  He related that during service, another person called him a name and he ended up putting the other person in the hospital.  He received an Article 15 for this and the other person was also reprimanded.  The diagnoses were depressive disorder NOS and rule out intermittent explosive disorder.  

In November 2008, he was hospitalized for suicidal ideation.  He reported feeling overwhelmed by psychosocial stress, including unemployment, financial problems, marital problems and problems with his children.  On discharge, the Axis I diagnoses were adjustment disorder with combined anxiety and depression, and marijuana abuse.  The May 2012 VA compensation examiner diagnosed polysubstance dependence and mood disorder NOS, rule out substance-induced mood disorder.  As the Board has noted previously, that examiner did not provide an opinion as to the etiology of the current psychiatric disorder.

Thus, since the evidence demonstrates that the Veteran was diagnosed with a psychiatric disorder during the pendency of the appeal, he has a current disability for purposes of this appeal.  See McClain, supra.

In November 2015, the Board remanded to obtain a medical opinion as to the etiology of the previously diagnosed psychiatric disorders.  In December 2015, the examiner observed that there was no diagnosis of depression at the time of the prior January 2015 examination due to the Veteran's active alcohol and cannibas use disorder.  Further, the examiner was unable to "retroactively accept at face value any [mental health] diagnosis made prior to that examination date".  As the VA examiner did not provide etiological opinions or consider the previous VA treatment records, the Board finds that the opinions rendered in December 2015 and June 2016 are inadequate. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain an addendum VA medical opinion from an examiner other than the VA examiner that provided the December 2015 and June 2016 opinions, as to the etiology of the psychiatric disorders that were diagnosed during the pendency of this appeal, to include depression and depressive disorder NOS.  See, e.g., VA medical records dated in 2007 and 2008.  The claims file, including this remand, must be made available to and reviewed by the examiner.

The examiner should offer an opinion as to whether it is at least as likely as not that the currently diagnosed psychiatric disorders, to include depression and depressive disorder NOS, had their clinical onset during active service or are related to any in-service disease, event, or injury.  If the VA examiner cannot render an opinion without another VA examination, a VA examination should be scheduled and the Veteran notified.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

2.  Then, the AOJ should readjudicate the appeal for service connection for an acquired psychiatric disorder, to include PTSD, with consideration of all of the evidence of record.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give him an opportunity to respond, before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




